Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 4/5/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 8, 10, 12, 16, 20-22, 24-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0368054 (Kowase et al.) (hereinafter “Kowase”) in view of U.S. Patent No. 7,748,320 (Ikeda) (hereinafter “Ikeda”). 
Kowase discloses a feeding device (Fig. 1) comprising:
a roller feeding unit (including 72 and 74) having rollers for feeding an uppermost sheet on a feeding table (71) along a feeding path (path in Fig. 1), and a drive unit (numbered paragraphs [0068] and [0069]) for moving the rollers;
a sheet detection sensor (40) that is provided in the feeding path (path in Fig. 1) in a downstream of the roller feeding unit (including 72 and 74) and detects presence or absence of the uppermost sheet; and 
a control unit (Fig. 2) for controlling the drive unit (numbered paragraphs [0068] and [0069]),
wherein said control unit (Fig. 2) controls the drive unit (numbered paragraphs [0068] and [0069]) so as to execute a first operation of moving said rollers in a feeding direction (left in Fig. 1) at a first speed by a feeding amount capable of feeding said uppermost sheet fed by the rollers, from said feeding table (71) to said sheet detection sensor (40),
wherein if said first operation is executed and an arrival of said uppermost sheet fed by the rollers cannot be detected by said sheet detection sensor (40), said control unit controls said drive unit (numbered paragraphs [0068] and [0069]) so as to execute a low speed feeding of moving said rollers in said feeding direction at a second speed lower than said first speed by said feeding amount OR so as to execute a reverse feeding of moving said rollers in a reverse feeding direction opposite to said feeding direction by a reverse feeding amount capable of feeding said uppermost sheet fed by the rollers, up to a feeding start position at said feeding table (71), and
wherein said control unit (Fig. 2), if said low-speed feeding is executed and an arrival of said uppermost sheet fed by the rollers cannot be detected by said sheet detection sensor (40), controls said drive unit so as to execute said reverse feeding.  See, e.g., numbered paragraphs [0055] – [0056], [0073] and [0076] of Kowase.  
NOTE:  The term “OR” in claim 1 allows for the controller to optionally perform only the recited function before the term “OR” or optionally perform only the recited function after the term “OR” with no requirement to perform both functions before and after the term “OR”.  With this in mind, Fig. 6(c) shows that the current uppermost sheet is AP1 and BP is no longer the uppermost sheet, since BP has already been conveyed downstream.  Figure 6(c) shows that the first operation to feed current uppermost sheet (AP1) from feeding table (71) to sheet detection sensor (40) is performed on uppermost sheet (AP1), and also arrival of uppermost sheet (AP1) fed by rollers cannot be detected by sheet detection sensor (40).  After this, uppermost sheet (AP1) is  reverse fed in a reverse feeding direction opposite to a feeding direction by a reverse feeding amount capable of feeding uppermost sheet (AP1) fed by the rollers, up to a feeding start position at feeding table (71).  Since low-speed feeding is an alternative “optional” functional recitation in claim 1 based on the term “OR”, this function need not be performed to meet the limitations of claim 1.  Likewise, the functional recitation in the entire final wherein clause in claim 1 need not 
Alternatively, the entire recitation “wherein if said first operation is executed and an arrival of said uppermost sheet fed by the belt in the suction state cannot be detected by said sheet detection sensor, said control unit controls said belt drive unit so as to execute a low speed feeding of moving said belt in said feeding direction at a second speed lower than said first speed by said belt feeding amount or so as to execute a reverse feeding of moving said belt in a reverse feeding direction opposite to said feeding direction by a belt reverse feeding amount capable of feeding said uppermost sheet fed by the belt in the suction state, up to a feeding start position at said feeding table, and wherein said control unit, if said low-speed feeding is executed and an arrival of said uppermost sheet fed by the belt in the suction state cannot be detected by said sheet detection sensor, controls said belt drive unit so as to execute said reverse feeding” in claim 1 has multiple “conditional limitations” after the term “if” that need not ever occur.  Since this recitation includes multiple conditional limitations that need not ever occur, there is no requirement to meet these limitations and this recitation does not distinguish claim 1 from the prior art apparatus of Kowase.  As just one working example, if the first operation is executed, but arrival of the uppermost sheet fed by the belt in the suction state can be detected by the sheet detection sensor, there is no requirement to perform low speed feeding or reverse feeding in order to meet the limitations in claim 1.  Kowase discloses most of the limitations of claim 1, but shows a control unit (Fig. 2) that operates the drive unit (numbered paragraphs [0068] and [0069]) of the roller feeding unit (including 72 and 
However, Figs. 1-11 of Ikeda teach a suction feeding unit (Figs. 2-5) with a belt (5) for feeding a sheet on a feeding table along a feeding path in a suction state, and a belt drive unit (12 and 12) for moving said belt (5).  Ikeda also explicitly teaches that this suction feeding unit (Figs. 2-5) is an art known equivalent to a roller feeding unit (Figs. 10-11 and column 8, lines 28-39), such as the roller feeding unit of Kowase.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Kowase apparatus with a suction feeding unit having a belt, because Ikeda explicitly teaches that a suction feeding unit with a belt is an art known equivalent to a roller feeding unit such as taught by Kowase.  Providing the Kowase apparatus with a suction feeding unit, in a manner as taught by Ikeda, results in a feeding device with a suction feeding unit having a belt that feeds sheets in a suction state, as claimed.  All of the limitations of claim 1 are met by the cited combination of references.
Regarding claim 3, as best understood, providing the Kowase apparatus with a suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit controlling the belt drive unit so as to repeat the low-speed feeding after executing the first operation and then further the reverse feeding or so as to repeat the reverse feeding after executing the low-speed feeding.  This can occur every time another sheet does not reach the sheet detection sensor during feeding.
Regarding claim 8, as best understood, providing the Kowase apparatus with suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit controlling said 
Regarding claim 10, as best understood, providing the Kowase apparatus with suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit changing said second speed depending on a size and/or basis weight of said uppermost sheet.  The first speed in the feeding direction is a positive speed, whereas the second speed in the reverse feeding direction opposite to the feeding direction is negative speed (i.e., lower speed relative to the feeding direction).  Changing the sheet length results in more or less feeding in the reverse direction.  This results in change in the amount of negative feeding (i.e., lower or higher feeding speed relative to the feeding direction) based upon sheet length (i.e., sheet size).  The longer the sheet is that is fed in the reverse direction, the lower the feeding speed is relative to the feeding direction.
Regarding claim 12, as best understood, providing the Kowase apparatus with suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit changing said third speed depending on size of said uppermost sheet.  The first speed in the feeding direction is a positive speed, whereas the third speed in the reverse feeding direction opposite to the feeding direction is negative speed (i.e., lower 
Regarding claim 16, Kowase in view of Ikeda teaches a lift driving unit (numbered paragraph [0046] of Kowase),
wherein said feeding table (71 of Kowase) can be lifted up/down by said lift driving unit (numbered paragraph [0046] of Kowase) and said control unit (Fig. 2 of Kowase), when moving said belt (belt 5 of Ikeda) in said reverse feeding direction, controls said lift driving unit (numbered paragraph [0046] of Kowase) so as to descend said feeding table (71 of Kowase).  See also numbered paragraph [0055] of Kowase.
Regarding claim 20, Kowase in view of Ikeda teaches a sheet processing device comprising:
a feeding device according to claim 1; and
a sheet processing unit (including elements 10Y, 10M, 10K, 12-16, and 20-24 of Kowase) for executing a predetermined processing (image forming) on a sheet supplied by said feeding device.
Regarding claim 21, Figs. 1-4 of Kowase show a feeding device comprising:

a sheet detection sensor (40) that is provided in said feeding path (path in Fig. 1) in a downstream of said roller feeding unit (including 74 and 72) and detects presence or absence of the uppermost sheet; and
a control unit (Fig. 2) for controlling said drive unit (numbered paragraphs [0068] and [0069]),
wherein said control unit (Fig. 2) controls said drive unit (numbered paragraphs [0068] and [0069]) so as to execute a first operation of moving said rollers in a feeding direction (left in Fig. 1) at a first speed by a feeding amount capable of feeding said uppermost sheet fed by the rollers, from said feeding table (71) to said sheet detection sensor (40),
wherein if said first operation is executed and an arrival of said uppermost sheet fed by the rollers cannot be detected by said sheet detection sensor (40), said control unit (Fig. 2) controls said drive unit (numbered paragraphs [0068] and [0069]) so as to execute a low-speed feeding of moving said rollers in said feeding direction (left) at a second speed lower than said first speed by said feeding amount OR so as to execute a reverse feeding of moving said rollers in a reverse feeding direction opposite to said feeding direction (left) by a reverse feeding amount capable of feeding said uppermost sheet fed by the rollers, up to a feeding start position said feeding table (71), and
wherein said control unit (Fig. 2) controls said drive unit (numbered paragraphs [0068] and [0069]) to execute said low-speed feeding after said reverse feeding.  
NOTE:  The term “OR” in claim 21 allows for the controller to optionally perform only the recited function before the term “OR” or optionally perform only the recited function after the term “OR” with no requirement to perform both functions before and after the term “OR”.  With this in mind, Fig. 6(c) shows that the current uppermost sheet is AP1 and BP is no longer the uppermost sheet, since BP has already been conveyed downstream.  Figure 6(c) shows that the first operation to feed current uppermost sheet (AP1) from feeding table (71) to sheet detection sensor (40) is performed on uppermost sheet (AP1), and also arrival of uppermost sheet (AP1) fed by rollers cannot be detected by sheet detection sensor (40).  After this, uppermost sheet (AP1) is  reverse fed in a reverse feeding direction opposite to a feeding direction by a reverse feeding amount capable of feeding uppermost sheet (AP1) fed by the rollers, up to a feeding start position at feeding table (71).  Since low-speed feeding is an alternative “optional” functional recitation in claim 21 based on the term “OR”, this function need not be performed to meet the limitations of claim 21.  After current uppermost sheet (AP1) is reversed to feeding table (71), it can be fed again.  During this feeding again it is capable of operating at low-speed during retrial of feeding uppermost sheet AP1 if it does not reach sensor 40.  Thus, Kowase is capable of 
Alternatively, the recitation “wherein if said first operation is executed and an arrival of said uppermost sheet fed by the belt in the suction state cannot be detected by said sheet detection sensor, said control unit controls said belt drive unit so as to execute a low-speed feeding of moving said belt in said feeding direction at a second speed lower than said first speed by said belt feeding amount or so as to execute a reverse feeding of moving said belt in a reverse feeding direction opposite to said feeding direction by a belt reverse feeding amount capable of feeding said uppermost sheet fed by the belt in the suction state, up to a feeding start position said feeding table, and wherein said control unit controls said belt drive unit to execute said low-speed feeding after said reverse feeding” in claim 21 has multiple “conditional limitations” after the term “if” that need not ever occur.  Since this recitation includes multiple conditional limitations that need not ever occur, there is no requirement to meet these limitations and this recitation does not distinguish claim 21 from the prior art apparatus of Kowase.  As just one working example, if the first operation is executed, but arrival of the uppermost sheet fed by the belt in the suction state can be detected by the sheet detection sensor, there is no requirement to perform low speed feeding or reverse feeding in order to meet the limitations in claim 21.  Kowase discloses most of the limitations of claim 21, but shows a control unit (Fig. 2) that operates the drive unit (numbered paragraphs [0068] and [0069]) of the roller feeding unit (including 72 and 74), rather than showing a control unit that operates a belt drive unit of a suction feeding unit with a belt, as claimed.  
Ikeda teach a suction feeding unit (Figs. 2-5) with a belt (5) for feeding a sheet on a feeding table along a feeding path in a suction state, and a belt drive unit (12 and 12) for moving said belt (5).  Ikeda also explicitly teaches that this suction feeding unit (Figs. 2-5) is an art known equivalent to a roller feeding unit (Figs. 10-11 and column 8, lines 28-39), such as the roller feeding unit of Kowase.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Kowase apparatus with a suction feeding unit having a belt, because Ikeda explicitly teaches that a suction feeding unit with a belt is an art known equivalent to a roller feeding unit such as taught by Kowase.  Providing the Kowase apparatus with a suction feeding unit, in a manner as taught by Ikeda, results in a feeding device with a suction feeding unit having a belt that feeds sheets in a suction state, as claimed.  All of the limitations of claim 21 are met by the cited combination of references.
Regarding claim 22, as best understood, Kowase in view of Ikeda teaches that said control unit (Fig. 2 of Kowase) controls said belt drive unit (taught by Ikeda) so as to repeat executing said low-speed feeding after executing said reverse feeding.  This can occur every time another sheet does not reach the sheet detection sensor during feeding. 
Regarding claim 24, as best understood, providing the Kowase apparatus with suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit controlling said belt drive unit so as to move said belt in the reverse feeding direction at a third speed lower than said first speed.  Feeding a sheet at the first speed in the feeding direction is feeding at a positive speed, whereas feeding the sheet at a 
Regarding claim 25, as best understood, providing the Kowase apparatus with suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit changing said second speed depending on a size and/or basis weight of said uppermost sheet.  The first speed in the feeding direction is a positive speed, whereas the second speed in the reverse feeding direction opposite to the feeding direction is negative speed (i.e., lower speed relative to the feeding direction).  Changing the sheet length results in more or less feeding in the reverse direction.  This results in change in the amount of negative feeding (i.e., lower or higher feeding speed relative to the feeding direction) based upon sheet length (i.e., sheet size).  The longer the sheet is that is fed in the reverse direction, the lower the feeding speed is relative to the feeding direction.
Regarding claim 26, as best understood, providing the Kowase apparatus with suction feeding unit having a belt, in a manner as taught by Ikeda, results in the control unit changing said third speed depending on size of said uppermost sheet.  The first speed in the feeding direction is a positive speed, whereas the third speed in the reverse feeding direction opposite to the feeding direction is negative speed (i.e., lower speed relative to the feeding direction).  Changing the sheet length results in more or less feeding in the reverse direction.  This results in change in the amount of negative feeding (i.e., lower or higher feeding speed relative to the feeding direction) based upon 
Regarding claim 28, Kowase in view of Ikeda teaches a lift driving unit (numbered paragraph [0046] of Kowase),
wherein said feeding table (71 of Kowase) can be lifted up/down by said lift driving unit (numbered paragraph [0046] of Kowase) and said control unit (Fig. 2 of Kowase), when moving said belt (belt 5 of Ikeda) in said reverse feeding direction, controls said lift driving unit (numbered paragraph [0046] of Kowase) so as to descend said feeding table (71 of Kowase).  See also numbered paragraph [0055] of Kowase.
Regarding claim 29, Kowase in view of Ikeda teaches a sheet processing device comprising:
a feeding device according to claim 21; and
a sheet processing unit (including elements 10Y, 10M, 10K, 12-16, and 20-24 of Kowase) for executing a predetermined processing (image forming) on a sheet supplied by said feeding device.
Response to Arguments
4.	Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive.
Applicant argues.
Kowase neither discloses nor suggests about returning the uppermost sheet to the feeding start position on the feeding table when the low-speed feeding is performed and the arrival of the uppermost sheet cannot be detected by the sheet detection sensor. And, there is no relationship between the retry feeding performed on the uppermost sheet (additional paper BP) when the low-speed feeding is performed and the arrival of the uppermost sheet (additional paper BP) cannot be detected, and the reverse control performed on the second sheet from the top (first initial paper API) to prevent curling or jamming.
Ikeda only discloses that an uppermost sheet S2 is fed in a suction state by a suction feeding belt 5, and neither discloses nor suggests that the reverse feeding is performed to return the uppermost sheet to the feeding start position on the feeding table when the low-speed feeding is performed and the arrival of the uppermost sheet cannot be detected by the sheet detection sensor.
Therefore, amended claim 1 is patentable over the applied art. Also, Similar amendments have been made to claim 21, which is thus also patentable at least for the reasons set forth above. The remaining claims are dependent claims and are thus also patentable at least for the reasons set forth above.
The examiner disagrees with this argument.  Kowase teaches that the control unit (Fig. 2) controls the drive unit (numbered paragraphs [0068] and [0069]) so as to execute a first operation of moving said rollers in a feeding direction (left in Fig. 1) at a first speed by a feeding amount capable of feeding said uppermost sheet fed by the rollers, from said feeding table (71) to said sheet detection sensor (40),
if said first operation is executed and an arrival of said uppermost sheet fed by the rollers cannot be detected by said sheet detection sensor (40), said control unit controls said drive unit (numbered paragraphs [0068] and [0069]) so as to execute a low speed feeding of moving said rollers in said feeding direction at a second speed lower than said first speed by said feeding amount OR so as to execute a reverse feeding of moving said rollers in a reverse feeding direction opposite to said feeding direction by a reverse feeding amount capable of feeding said uppermost sheet fed by the rollers, up to a feeding start position at said feeding table (71), and
wherein said control unit (Fig. 2), if said low-speed feeding is executed and an arrival of said uppermost sheet fed by the rollers cannot be detected by said sheet detection sensor (40), controls said drive unit so as to execute said reverse feeding.  See, e.g., numbered paragraphs [0055] – [0056], [0073] and [0076] of Kowase.  
NOTE:  The term “OR” in claim 1 allows for the controller to optionally perform only the recited function before the term “OR” or optionally perform only the recited function after the term “OR” with no requirement to perform both functions before and after the term “OR”.  With this in mind, Fig. 6(c) shows that the current uppermost sheet is AP1 and BP is no longer the uppermost sheet, since BP has already been conveyed downstream.  Figure 6(c) shows that the first operation to feed current uppermost sheet (AP1) from feeding table (71) to sheet detection sensor (40) is performed on uppermost sheet (AP1), and also arrival of uppermost sheet (AP1) fed by rollers cannot be detected by sheet detection sensor (40).  After this, uppermost  reverse fed in a reverse feeding direction opposite to a feeding direction by a reverse feeding amount capable of feeding uppermost sheet (AP1) fed by the rollers, up to a feeding start position at feeding table (71), as claimed.  Since low-speed feeding is an alternative optional functional recitation in claim 1 based on the term “OR”, this function need not be performed to meet the limitations of claim 1.  Likewise, the functional recitation in the final wherein clause in claim 1 need not be performed to meet the limitations of claim 1, since there is no requirement to perform low-speed feeding.  
Alternatively, the recitation “wherein if said first operation is executed and an arrival of said uppermost sheet fed by the belt in the suction state cannot be detected by said sheet detection sensor, said control unit controls said belt drive unit so as to execute a low speed feeding of moving said belt in said feeding direction at a second speed lower than said first speed by said belt feeding amount or so as to execute a reverse feeding of moving said belt in a reverse feeding direction opposite to said feeding direction by a belt reverse feeding amount capable of feeding said uppermost sheet fed by the belt in the suction state, up to a feeding start position at said feeding table, and wherein said control unit, if said low-speed feeding is executed and an arrival of said uppermost sheet fed by the belt in the suction state cannot be detected by said sheet detection sensor, controls said belt drive unit so as to execute said reverse feeding” in claim 1 has multiple “conditional limitations” after the term “if” that need not ever occur.  Since this recitation includes multiple conditional limitations that need not ever occur, there is no requirement to meet these limitations and this recitation does not distinguish claim 1 from the prior art apparatus of Kowase.  no requirement to perform low speed feeding or reverse feeding in order to meet the limitations in claim 1.  Kowase discloses most of the limitations of claim 1, but shows a control unit (Fig. 2) that operates the drive unit (numbered paragraphs [0068] and [0069]) of the roller feeding unit (including 72 and 74), rather than showing a control unit that operates a belt drive unit of a suction feeding unit with a belt, as claimed.  
However, Figs. 1-11 of Ikeda teach a suction feeding unit (Figs. 2-5) with a belt (5) for feeding a sheet on a feeding table along a feeding path in a suction state, and a belt drive unit (12 and 12) for moving said belt (5).  Ikeda also explicitly teaches that this suction feeding unit (Figs. 2-5) is an art known equivalent to a roller feeding unit (Figs. 10-11 and column 8, lines 28-39), such as the roller feeding unit of Kowase.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Kowase apparatus with a suction feeding unit having a belt, because Ikeda explicitly teaches that a suction feeding unit with a belt is an art known equivalent to a roller feeding unit such as taught by Kowase.  Providing the Kowase apparatus with a suction feeding unit, in a manner as taught by Ikeda, results in a feeding device with a suction feeding unit having a belt that feeds sheets in a suction state, as claimed.  All of the limitations of claim 1 are met by the cited combination of references.
For similar reasons as noted above with regard to claim 1, all of the limitations of claim 21 are also met by Kowase in view of Ikeda.
The rejections of dependent claims 3, 8, 10, 12, 16, 20, 22, 24-26 and 28-29 are also outlined above.
Allowable Subject Matter
s 6, 14, 23, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS A MORRISON/Primary Examiner, Art Unit 3658